Title: From Thomas Jefferson to Joseph Fenwick, 30 August 1791
From: Jefferson, Thomas
To: Fenwick, Joseph



Sir
Philadelphia Aug. 30. 1791.

The object of the present is principally to acknolege the receipt of your favors of Feb. 10. Mar. 22. 29. and Apr. 26. and the cases of wine forwarded for the President and myself, for your care of which be pleased to accept my thanks. I hope you have drawn on Mr. Short for the balance of 143₶–9s due to you.
The difference of 6₶–5s duty on tobo. carried in French and American bottoms makes an extreme impression here. Notwithstanding the dispositions expressed by the National assembly to treat on a friendly footing, I fear a retaliation will be thought indispensable, which if equivalent to their duty on our vessels will have the appearance of hostility. An additional tonnage of 12₶–10s the ton burthen on all French ships entering the ports of the U.S. would be but equivalent to an additional duty of 6₶–5s the hogshead on all tobo. carried in American ships into the ports of France. I take for granted the National assembly were surprised into the measure by persons whose avarice blinded them to the consequences, and hope it will be repealed before our legislature shall be obliged to act on it. Such an attack on our carriage of our own productions, and such a retaliation would illy prepare the minds of the two nations for a liberal treaty as wished for by the real friends of both.
I trouble you again in the affairs of my neighbor M. de Rieux, whose letters I leave open for your perusal, as they will explain their  object, together with the one addressed to yourself. I must ask the favor of you to advise Mr. Plumard de Rieux of Nantes as to the best mode of remitting the money hither, as that will be much better known to you on the spot, than to me at this distance.—I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I will beg of you to procure the speediest remittance possible to M. de Rieux of Virginia as I know him to be in pressing distress.

